Citation Nr: 0712558	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head and neck injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1999 to 
May 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was discharged from service in May 2001 under 
honorable conditions, and the veteran's DD-214 indicates that 
the reason for her discharge was "misconduct".  In January 
2003, the veteran was hospitalized and diagnosed with a 
psychiatric disability of a bipolar/schizoaffective nature.  
The veteran's representative logically suggested that 
veteran's behavior in-service, which warranted the misconduct 
finding, were actually the early manifestations of the 
veteran's psychiatric disability.  As such, a remand is 
necessary to obtain the veteran's service personnel records, 
in order to determine whether they show in-service behavior 
that is consistent with the early stages of the veteran's 
current psychiatric disability. 

The veteran first filed a claim for entitlement to service 
connection for head injury residuals in November 2001.  The 
RO denied this claim in March 2002 on the basis that the 
evidence failed to show any residual disability stemming from 
the in service accident in which the veteran was struck in 
the head with a box.  The veteran again filed again for 
residuals of a head injury in March 2003.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses what notice 
must be given a claimant attempting to re-open a claim and 
which requires more than just a general statement that the 
evidence submitted must relate to the basis of the prior 
denial.  In the case of such a claim, the notice must 
specifically and affirmatively describe the kind of evidence 
that is required to reopen the claim.  Here, in April 2003, 
the veteran was sent a general letter informing her that in 
order to reopen her claim, she had to submit new and material 
evidence.  The letter indicated that "new" meant that the 
evidence had not been previously submitted to VA, and 
"material" meant that the information directly and 
substantially relate to the issue for consideration.  In 
light of the Kent decision, the April 2003 notice is 
inadequate in that it does not inform the veteran why her 
previous claim was denied (because no evidence had been 
presented either demonstrating a residual disability or 
linking a residual disability to her in-service accident).  A 
remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen her claim, 
what evidence, if any, she is to submit, 
and what evidence VA will obtain with 
respect to her claim.  Further, ask her to 
submit any evidence in her possession 
which pertains to her claim, and ensure 
that an explanation is provided as to why 
the veteran's claim was previously denied.

2.  Obtain the veteran's service personnel 
records.

3.  Obtain the veteran's VA treatment 
records from January 2004 to the present.

4.  When the above requested development 
is completed, review the veteran's service 
personnel records.  If the personnel 
records describe the veteran's behavior 
that warranted a finding of misconduct, 
schedule the veteran for a VA examination 
to determine whether it is as likely as 
not (50 percent) that the in-service 
behavior was in fact the onset of her 
psychiatric disability.  If an examination 
is scheduled, the examiner should be 
provided with the veteran's claims file 
and asked to fully review it.

5.  Review the VA treatment records, 
including those obtained as a result of 
this remand, and determine if any evidence 
shows residuals of a head or neck injury.  
If so, schedule the veteran for an 
examination.  Provide the examiner with 
the veteran's claims file.  This person 
should fully review it, and then offer an 
opinion as to whether it is as likely as 
not (50 percent) that any current residual 
disability is related to the veteran's in-
service head injury.  Any opinion should 
also address the consequences, if any, of 
the veteran's post-service (April 2002) 
automobile accident, with respect to this 
claim.  

6.  When the development requested has 
been completed, readjudicate the claims.  
If any remain denied, provide the veteran 
and her representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




